Acknowledgment
The amendment filed on 30 April, 2021, responding to the Office Action mailed on 17 February, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Peoples Republic of China on 27 July, 2019. It is noted, however, that applicant has not filed a certified copy of the CN 201910669326.6 application as required by 37 CFR 1.55.  The form PCT/IB/304 is not a certified copy of CN 201910669326.6.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose the device of claim 1 wherein a surface of the first flexible transparent substrate in contact with the buffer layer is formed with a first rough structure, the first rough structure is composed of a plurality of first grooves or first protrusions arranged in an array, a cross section of each first groove or each first protrusion in a direction parallel to the first flexible transparent substrate is shaped as a square.
Regarding claim 13, the prior art fails to disclose the method of claim 13 comprising forming a first flexible transparent substrate having a first rough 
Claims 2-12 and 14-20 depend directly or indirectly on claims 1 or 13 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893